                                                     Case 19-01092       Doc 12     Filed 10/15/19 Entered 10/15/19 14:20:56         Desc Main
                                                                                      Document     Page 1 of 1

                                 Dated: 10/15/2019
                                                                         UNITED STATES BANKRUPTCY COURT
                                                                                      FOR THE
                                                                            DISTRICT OF MASSACHUSETTS
                                                   ____________________________________
                                                                                        )
                                                   In re:                               )   Chapter 7
Allowed. The deadlines are modified accordingly.




                                                                                        )   Case No. 19-11275
                                                   Joanne N. Lunn,                      )
                                                                                        )
                                                               Debtor                   )
                                                   ____________________________________)
                                                                                        )
                                                   Paula Fruman,                        )
                                                                                        )
                                                               Plaintiff                )   Adv. P. No. 19-01092
                                                                                        )
                                                   v.                                   )
                                                                                        )
                                                   Joanne N. Lunn,                      )
                                                                                        )
                                                               Debtor                   )
                                                   ____________________________________)


                                                               JOINT MOTION TO EXTEND/AMEND SCHEDULING ORDER

                                                           NOW COME, the Parties in the above referenced matter who respectfully request that
                                                   this Honorable Court extend and amend the Court’s Scheduling Order dated September 10, 2019
                                                   as follows: (1) extend the deadline to conduct an initial conference in accordance with Fed. R.
                                                   Civ. P. 26(f) from October 10, 2019 to October 31, 2019; and (2) extend the deadline to file a
                                                   Joint Discovery Report from October 25, 2019 to November 15, 2019.

                                                          As reasons therefore, the Parties state as follows:

                                                          1. Debtor’s counsel will be out on vacation from September 28, 2019 through October
                                                             14, 2019 and without access to her office or files.

                                                          2. The Parties reserve the right to seek additional extensions of time or amendments to
                                                             their Discovery Plan as may become necessary. The Parties reserve all of their rights
                                                             under F.R. Civ. P. 7037 and M.L.B.R. 7037-1. Except as expressly set forth herein,
                                                             no extensions of time to answer or respond are granted hereunder; and

                                                          3. The parties submit that this Motion is “a motion to which all affected parties in
                                                             interest have consented” Pursuant to M.L.B.R. 9013-1(e)(2)(B). Accordingly, the
                                                             Court may consider and allow this Motion prior to the expiration of any applicable
                                                             objection period and without a hearing.
